
	
		III
		Calendar No. 62
		112th CONGRESS
		1st Session
		S. CON. RES. 19
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 19, 2011
			Mr. Toomey submitted the
			 following concurrent resolution; which was referred to the
			 Committee on the Budget;
			 committee discharged pursuant to Section 300 of the Congressional Budget Act
			 and placed on the calendar
		
		CONCURRENT RESOLUTION
		Setting forth the congressional budget for
		  the United States Government for fiscal year 2012 and setting forth the
		  appropriate budgetary levels for fiscal years 2013 through
		  2021.
	
	
		1.Concurrent resolution on the
			 budget for fiscal year 2012
			(a)DeclarationCongress
			 declares that this resolution is the concurrent resolution on the budget for
			 fiscal year 2012 and that this resolution sets forth the appropriate budgetary
			 levels for fiscal years 2012 and 2013 through 2021.
			(b)Table of
			 contentsThe table of contents for this concurrent resolution is
			 as follows:
				
					Sec. 1. Concurrent resolution on the budget for fiscal year
				2012.
					Title I—Recommended levels and amounts
					Sec. 101. Recommended levels and amounts.
					Sec. 102. Social Security.
					Sec. 103. Postal Service discretionary administrative
				expenses.
					Sec. 104. Major functional categories.
					Title II—Reserve funds
					Sec. 213. Deficit-reduction reserve fund for improper
				payments.
					Title III—Budget process
					Subtitle A—Budget enforcement
					Sec. 301. Discretionary spending limits for fiscal years 2012
				through 2021, program integrity initiatives, and other adjustments.
					Sec. 302. Point of order against advance
				appropriations.
					Sec. 303. Emergency legislation.
					Sec. 304. Adjustments for the extension of certain current
				policies.
					Subtitle B—Other provisions
					Sec. 312. Budgetary treatment of certain discretionary
				administrative expenses.
					Sec. 313. Application and effect of changes in allocations and
				aggregates.
					Sec. 314. Adjustments to reflect changes in concepts and
				definitions.
					Sec. 315. Exercise of rulemaking powers.
				
			IRecommended levels
			 and amounts
			101.Recommended
			 levels and amountsThe
			 following budgetary levels are appropriate for each of fiscal years 2011
			 through 2021:
				(1)Federal
			 revenuesFor purposes of the enforcement of this
			 resolution:
					(A)The recommended
			 levels of Federal revenues are as follows:
						
							Fiscal year 2012:
				$1,891,242,000,000.
							Fiscal year 2013:
				$2,231,552,000,000.
							Fiscal year 2014:
				$2,446,761,000,000.
							Fiscal year 2015:
				$2,579,225,000,000.
							Fiscal year 2016:
				$2,669,281,000,000.
							Fiscal year 2017:
				$2,840,312,000,000.
							Fiscal year 2018:
				$2,979,431,000,000.
							Fiscal year 2019:
				$3,128,456,000,000.
							Fiscal year 2020:
				$3,302,639,000,000.
							Fiscal year 2021:
				$3,498,532,000,000.
					(B)The amounts by
			 which the aggregate levels of Federal revenues should be changed are as
			 follows:
						
							Fiscal year 2012: $−169,328,744.
							Fiscal year 2013:
				$−123,402,692,541.
							Fiscal year 2014:
				$−224,114,067,777.
							Fiscal year 2015:
				$−251,676,989,105.
							Fiscal year 2016:
				$−301,910,570,754.
							Fiscal year 2017:
				$−334,999,321,887.
							Fiscal year 2018:
				$−355,031,347,858.
							Fiscal year 2019:
				$−374,359,689,475.
							Fiscal year 2020:
				$−377,871,065,381.
							Fiscal year 2021:
				$−385,051,194,659.
					(2)New budget
			 authorityFor purposes of the enforcement of this resolution, the
			 appropriate levels of total new budget authority are as follows:
					
						Fiscal year 2012:
				$2,800,926,904,000.
						Fiscal year 2013:
				$2,763,212,403,041.
						Fiscal year 2014:
				$2,821,822,337,889.
						Fiscal year 2015:
				$2,925,281,149,214.
						Fiscal year 2016:
				$3,037,858,886,975.
						Fiscal year 2017:
				$3,091,047,574,412.
						Fiscal year 2018:
				$3,153,849,463,200.
						Fiscal year 2019:
				$3,274,407,536,197.
						Fiscal year 2020:
				$3,385,718,017,338.
						Fiscal year 2021:
				$3,525,927,664,968.
				(3)Budget
			 outlaysFor purposes of the enforcement of this resolution, the
			 appropriate levels of total budget outlays are as follows:
					
						Fiscal year 2012:
				$2,896,353,904,000.
						Fiscal year 2013:
				$2,842,056,403,041.
						Fiscal year 2014:
				$2,827,314,337,889.
						Fiscal year 2015:
				$2,904,616,149,214.
						Fiscal year 2016:
				$3,005,951,886,975.
						Fiscal year 2017:
				$3,049,441,902,412.
						Fiscal year 2018:
				$3,101,850,272,744.
						Fiscal year 2019:
				$3,235,276,947,250.
						Fiscal year 2020:
				$3,340,654,777,302.
						Fiscal year 2021:
				$3,471,694,543,538.
				(4)DeficitsFor
			 purposes of the enforcement of this resolution, the amounts of the deficits are
			 as follows:
					
						Fiscal year 2012:
				$1,005,111,904,000.
						Fiscal year 2013: $610,504,403,041.
						Fiscal year 2014: $380,553,337,889.
						Fiscal year 2015: $325,391,149,214.
						Fiscal year 2016: $336,670,886,975.
						Fiscal year 2017: $209,129,902,412.
						Fiscal year 2018: $122,419,272,744.
						Fiscal year 2019: $106,820,947,250.
						Fiscal year 2020: $38,015,777,302.
						Fiscal year 2021:
				$−26,837,456,462.
				(5)Public
			 debtPursuant to section 301(a)(5) of the Congressional Budget
			 Act of 1974, the appropriate levels of the public debt are as follows:
					
						Fiscal year 2012:
				$16,150,766,612,957.
						Fiscal year 2013:
				$16,944,005,708,540.
						Fiscal year 2014:
				$17,519,924,114,206.
						Fiscal year 2015:
				$18,070,606,252,525.
						Fiscal year 2016:
				$18,648,739,710,254.
						Fiscal year 2017:
				$19,118,880,934,554.
						Fiscal year 2018:
				$19,529,292,555,156.
						Fiscal year 2019:
				$19,915,346,191,882.
						Fiscal year 2020:
				$20,249,458,034,565.
						Fiscal year 2021:
				$20,551,564,772,761.
				(6)Debt held by the
			 publicThe appropriate levels of debt held by the public are as
			 follows:
					
						Fiscal year 2012:
				$11,350,301,046,369.
						Fiscal year 2013:
				$11,974,151,560,892.
						Fiscal year 2014:
				$12,360,931,733,697.
						Fiscal year 2015:
				$12,690,980,107,426.
						Fiscal year 2016:
				$13,024,952,666,769.
						Fiscal year 2017:
				$13,234,036,186,609.
						Fiscal year 2018:
				$13,364,220,300,384.
						Fiscal year 2019:
				$13,483,681,224,381.
						Fiscal year 2020:
				$13,550,483,116,937.
						Fiscal year 2021:
				$13,564,837,023,727.
				102.Social
			 Security
				(a)Social security
			 revenuesFor purposes of Senate enforcement under sections 302
			 and 311 of the Congressional Budget Act of 1974, the amounts of revenues of the
			 Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability
			 Insurance Trust Fund are as follows:
					
						Fiscal year 2012: $666,758,000,000.
						Fiscal year 2013: $732,348,000,000.
						Fiscal year 2014: $769,439,000,000.
						Fiscal year 2015: $811,375,000,000.
						Fiscal year 2016: $854,319,000,000.
						Fiscal year 2017: $895,788,000,000.
						Fiscal year 2018: $936,869,000,000.
						Fiscal year 2019: $979,944,000,000.
						Fiscal year 2020:
				$1,022,361,000,000.
						Fiscal year 2021:
				$1,067,268,000,000.
				(b)Social security
			 outlaysFor purposes of Senate enforcement under sections 302 and
			 311 of the Congressional Budget Act of 1974, the amounts of outlays of the
			 Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability
			 Insurance Trust Fund are as follows:
					
						Fiscal year 2012: $574,011,000,000.
						Fiscal year 2013: $637,688,000,000.
						Fiscal year 2014: $674,601,000,000.
						Fiscal year 2015: $712,979,000,000.
						Fiscal year 2016: $753,355,000,000.
						Fiscal year 2017: $798,242,000,000.
						Fiscal year 2018: $846,810,000,000.
						Fiscal year 2019: $898,686,000,000.
						Fiscal year 2020: $955,483,000,000.
						Fiscal year 2021:
				$1,014,378,000,000.
				(c)Social security
			 administrative expensesIn the Senate, the amounts of new budget
			 authority and budget outlays of the Federal Old-Age and Survivors Insurance
			 Trust Fund and the Federal Disability Insurance Trust Fund for administrative
			 expenses are as follows:
					Fiscal year
			 2012:
						(A)New budget
			 authority, $5,504,000,000.
						(B)Outlays,
			 $5,676,000,000.
						Fiscal year
			 2013:
						(A)New budget
			 authority, $5,504,000,000.
						(B)Outlays,
			 $5,613,000,000.
						Fiscal year
			 2014:
						(A)New budget
			 authority, $5,504,000,000.
						(B)Outlays,
			 $5,603,000,000.
						Fiscal year
			 2015:
						(A)New budget
			 authority, $5,504,000,000.
						(B)Outlays,
			 $5,603,000,000.
						Fiscal year
			 2016:
						(A)New budget
			 authority, $5,504,000,000.
						(B)Outlays,
			 $5,606,000,000.
						Fiscal year
			 2017:
						(A)New budget
			 authority, $5,573,000,000.
						(B)Outlays,
			 $5,655,000,000.
						Fiscal year
			 2018:
						(A)New budget
			 authority, $5,712,000,000.
						(B)Outlays,
			 $5,763,000,000.
						Fiscal year
			 2019:
						(A)New budget
			 authority, $5,855,000,000.
						(B)Outlays,
			 $5,896,000,000.
						Fiscal year
			 2020:
						(A)New budget
			 authority, $5,998,000,000.
						(B)Outlays,
			 $6,033,000,000.
						Fiscal year
			 2021:
						(A)New budget
			 authority, $6,142,000,000.
						(B)Outlays,
			 $6,177,000,000.
						103.Postal Service
			 discretionary administrative expensesIn the Senate, the amounts of new budget
			 authority and budget outlays of the Postal Service for discretionary
			 administrative expenses are as follows:
				Fiscal year
			 2012:
					(A)New budget
			 authority, $258,000,000.
					(B)Outlays,
			 $260,000,000.
					Fiscal year
			 2013:
					(A)New budget
			 authority, $258,000,000.
					(B)Outlays,
			 $262,000,000.
					Fiscal year
			 2014:
					(A)New budget
			 authority, $258,000,000.
					(B)Outlays,
			 $263,000,000.
					Fiscal year
			 2015:
					(A)New budget
			 authority, $258,000,000.
					(B)Outlays,
			 $264,000,000.
					Fiscal year
			 2016:
					(A)New budget
			 authority, $258,000,000.
					(B)Outlays,
			 $265,000,000.
					Fiscal year
			 2017:
					(A)New budget
			 authority, $261,000,000.
					(B)Outlays,
			 $268,000,000.
					Fiscal year
			 2018:
					(A)New budget
			 authority, $268,000,000.
					(B)Outlays,
			 $272,000,000.
					Fiscal year
			 2019:
					(A)New budget
			 authority, $274,000,000.
					(B)Outlays,
			 $278,000,000.
					Fiscal year
			 2020:
					(A)New budget
			 authority, $281,000,000.
					(B)Outlays,
			 $285,000,000.
					Fiscal year
			 2021:
					(A)New budget
			 authority, $288,000,000.
					(B)Outlays,
			 $291,000,000.
					104.Major
			 functional categoriesCongress
			 determines and declares that the appropriate levels of new budget authority and
			 outlays for fiscal years 2011 through 2021 for each major functional category
			 are:
				(1)National Defense
			 (050):
					
						Fiscal year 2012:
					(A)New budget authority,
			 $582,626,000,000.
					(B)Outlays, $593,580,000,000.
						
							Fiscal year 2013:
					(A)New budget authority,
			 $600,283,000,000.
					(B)Outlays, $597,211,000,000.
						
							Fiscal year 2014:
					(A)New budget authority,
			 $616,451,000,000.
					(B)Outlays, $606,903,000,000.
						
							Fiscal year 2015:
					(A)New budget authority,
			 $628,847,000,000.
					(B)Outlays, $618,837,000,000.
						
							Fiscal year 2016:
					(A)New budget authority,
			 $641,976,000,000.
					(B)Outlays, $635,475,000,000.
						
							Fiscal year 2017:
					(A)New budget authority,
			 $653,695,000,000.
					(B)Outlays, $643,275,000,000.
						
							Fiscal year 2018:
					(A)New budget authority,
			 $665,679,000,000.
					(B)Outlays, $650,246,000,000.
						
							Fiscal year 2019:
					(A)New budget authority,
			 $674,607,000,000.
					(B)Outlays, $664,991,638,890.
						
							Fiscal year 2020:
					(A)New budget authority,
			 $678,766,000,000.
					(B)Outlays, $671,377,688,571.
						
							Fiscal year 2021:
					(A)New budget authority,
			 $702,965,000,000.
					(B)Outlays, $688,398,389,534.
					(2)International
			 Affairs (150):
					
						Fiscal year 2012:
					(A)New budget authority,
			 $33,236,000,000.
					(B)Outlays, $32,298,000,000.
						
							Fiscal year 2013:
					(A)New budget authority,
			 $31,314,000,000.
					(B)Outlays, $30,132,000,000.
						
							Fiscal year 2014:
					(A)New budget authority,
			 $27,355,000,000.
					(B)Outlays, $27,322,000,000.
						
							Fiscal year 2015:
					(A)New budget authority,
			 $24,877,000,000.
					(B)Outlays, $26,130,000,000.
						
							Fiscal year 2016:
					(A)New budget authority,
			 $22,917,000,000.
					(B)Outlays, $25,435,000,000.
						
							Fiscal year 2017:
					(A)New budget authority,
			 $21,961,000,000.
					(B)Outlays, $23,376,000,000.
						
							Fiscal year 2018:
					(A)New budget authority,
			 $22,931,000,000.
					(B)Outlays, $23,202,000,000.
						
							Fiscal year 2019:
					(A)New budget authority,
			 $22,719,000,000.
					(B)Outlays, $21,345,000,000.
						
							Fiscal year 2020:
					(A)New budget authority,
			 $22,756,000,000.
					(B)Outlays, $20,264,000,000.
						
							Fiscal year 2021:
					(A)New budget authority,
			 $24,689,000,000.
					(B)Outlays, $20,167,000,000.
					(3)General Science,
			 Space, and Technology (250):
					
						Fiscal year 2012:
					(A)New budget authority,
			 $25,019,000,000.
					(B)Outlays, $26,486,000,000.
						
							Fiscal year 2013:
					(A)New budget authority,
			 $27,037,000,000.
					(B)Outlays, $27,725,000,000.
						
							Fiscal year 2014:
					(A)New budget authority,
			 $27,312,000,000.
					(B)Outlays, $27,763,000,000.
						
							Fiscal year 2015:
					(A)New budget authority,
			 $27,312,000,000.
					(B)Outlays, $27,469,000,000.
						
							Fiscal year 2016:
					(A)New budget authority,
			 $27,311,000,000.
					(B)Outlays, $27,506,000,000.
						
							Fiscal year 2017:
					(A)New budget authority,
			 $27,225,000,000.
					(B)Outlays, $27,311,000,000.
						
							Fiscal year 2018:
					(A)New budget authority,
			 $27,225,000,000.
					(B)Outlays, $27,311,000,000.
						
							Fiscal year 2019:
					(A)New budget authority,
			 $28,255,000,000.
					(B)Outlays, $27,735,000,000.
						
							Fiscal year 2020:
					(A)New budget authority,
			 $29,758,000,000.
					(B)Outlays, $28,025,000,000.
						
							Fiscal year 2021:
					(A)New budget authority,
			 $29,758,000,000.
					(B)Outlays, $28,325,000,000.
					(4)Energy
			 (270):
					
						Fiscal year 2012:
					(A)New budget authority,
			 $1,108,000,000.
					(B)Outlays, $10,174,000,000.
						
							Fiscal year 2013:
					(A)New budget authority,
			 $1,014,000,000.
					(B)Outlays, $7,7134,000,000.
						
							Fiscal year 2014:
					(A)New budget authority,
			 $873,000,000.
					(B)Outlays, $4,167,000,000.
						
							Fiscal year 2015:
					(A)New budget authority,
			 $438,000,000.
					(B)Outlays, $676,000,000.
						
							Fiscal year 2016:
					(A)New budget authority,
			 $353,000,000.
					(B)Outlays, $−340,000,000.
						
							Fiscal year 2017:
					(A)New budget authority,
			 $337,000,000.
					(B)Outlays, $−223,000,000.
						
							Fiscal year 2018:
					(A)New budget authority,
			 $276,000,000.
					(B)Outlays, $−267,000,000.
						
							Fiscal year 2019:
					(A)New budget authority,
			 $291,000,000.
					(B)Outlays, $−369,000,000.
						
							Fiscal year 2020:
					(A)New budget authority,
			 $231,000,000.
					(B)Outlays, $−379,000,000.
						
							Fiscal year 2021:
					(A)New budget authority,
			 $282,000,000.
					(B)Outlays, $−430,000,000.
					(5)Natural Resources
			 and Environment (300):
					
						Fiscal year 2012:
					(A)New budget authority, $ 27,487,000,000
			 .
					(B)Outlays, $33,002,000,000.
						
							Fiscal year 2013:
					(A)New budget authority,
			 $22,896,000,000.
					(B)Outlays, $27,120,000,000.
						
							Fiscal year 2014:
					(A)New budget authority,
			 $21,203,000,000.
					(B)Outlays, $25,016,000,000.
						
							Fiscal year 2015:
					(A)New budget authority,
			 $20,897,000,000.
					(B)Outlays, $21,490,000,000.
						
							Fiscal year 2016:
					(A)New budget authority,
			 $19,459,000,000.
					(B)Outlays, $19,776,000,000.
						
							Fiscal year 2017:
					(A)New budget authority,
			 $17,522,000,000.
					(B)Outlays, $17,746,000,000.
						
							Fiscal year 2018:
					(A)New budget authority,
			 $17,461,000,000.
					(B)Outlays, $17,674,000,000.
						
							Fiscal year 2019:
					(A)New budget authority,
			 $17,118,000,000.
					(B)Outlays, $17,281,000,000.
						
							Fiscal year 2020:
					(A)New budget authority,
			 $17,109,000,000.
					(B)Outlays, $17,237,000,000.
						
							Fiscal year 2021:
					(A)New budget authority,
			 $16,971,000,000.
					(B)Outlays, $16,984,000,000.
					(6)Agriculture
			 (350):
					
						Fiscal year 2012:
					(A)New budget authority,
			 $12,777,000,000.
					(B)Outlays, $13,594,000,000.
						
							Fiscal year 2013:
					(A)New budget authority,
			 $12,592,000,000.
					(B)Outlays, $13,161,000,000.
						
							Fiscal year 2014:
					(A)New budget authority,
			 $12,593,000,000.
					(B)Outlays, $12,545,000,000.
						
							Fiscal year 2015:
					(A)New budget authority,
			 $12,700,000,000.
					(B)Outlays, $12,407,000,000.
						
							Fiscal year 2016:
					(A)New budget authority,
			 $12,789,000,000.
					(B)Outlays, $12,444,000,000.
						
							Fiscal year 2017:
					(A)New budget authority,
			 $12,908,000,000.
					(B)Outlays, $12,560,000,000.
						
							Fiscal year 2018:
					(A)New budget authority,
			 $13,033,000,000.
					(B)Outlays, $12,871,000,000.
						
							Fiscal year 2019:
					(A)New budget authority,
			 $13,162,000,000.
					(B)Outlays, $12,992,000,000.
						
							Fiscal year 2020:
					(A)New budget authority,
			 $13,276,000,000.
					(B)Outlays, $13,123,000,000.
						
							Fiscal year 2021:
					(A)New budget authority,
			 $13,366,000,000.
					(B)Outlays, $13,243,000,000.
					(7)Commerce and
			 Housing Credit (370):
					
						Fiscal year 2012:
					(A)New budget authority,
			 $13,927,000,000.
					(B)Outlays, $10,411,000,000.
						
							Fiscal year 2013:
					(A)New budget authority,
			 $8,835,000,000.
					(B)Outlays, $1,664,000,000.
						
							Fiscal year 2014:
					(A)New budget authority,
			 $5,962,000,000.
					(B)Outlays, $−14,258,000,000.
						
							Fiscal year 2015:
					(A)New budget authority,
			 $4,767,000,000.
					(B)Outlays, $−17,646,000,000.
						
							Fiscal year 2016:
					(A)New budget authority,
			 $3,934,000,000.
					(B)Outlays, $−21,724,000,000.
						
							Fiscal year 2017:
					(A)New budget authority,
			 $2,525,000,000.
					(B)Outlays, $−23,094,000,000.
						
							Fiscal year 2018:
					(A)New budget authority,
			 $984,000,000.
					(B)Outlays, $−26,985,000,000.
						
							Fiscal year 2019:
					(A)New budget authority,
			 $357,000,000.
					(B)Outlays, $−19,217,000,000.
						
							Fiscal year 2020:
					(A)New budget authority,
			 $−300,000,000.
					(B)Outlays, $−20,403,000,000.
						
							Fiscal year 2021:
					(A)New budget authority,
			 $237,000,000.
					(B)Outlays, $−21,819,000,000.
					(8)Transportation
			 (400):
					
						Fiscal year 2012:
					(A)New budget authority,
			 $60,333,000,000.
					(B)Outlays, $82,422,000,000.
						
							Fiscal year 2013:
					(A)New budget authority,
			 $62,390,000,000.
					(B)Outlays, $73,250,000,000.
						
							Fiscal year 2014:
					(A)New budget authority,
			 $64,714,000,000.
					(B)Outlays, $70,060,000,000.
						
							Fiscal year 2015:
					(A)New budget authority,
			 $65,788,000,000.
					(B)Outlays, $68,425,000,000.
						
							Fiscal year 2016:
					(A)New budget authority,
			 $67,926,000,000.
					(B)Outlays, $68,399,000,000.
						
							Fiscal year 2017:
					(A)New budget authority,
			 $69,110,000,000.
					(B)Outlays, $69,479,000,000.
						
							Fiscal year 2018:
					(A)New budget authority,
			 $70,422,000,000.
					(B)Outlays, $69,897,000,000.
						
							Fiscal year 2019:
					(A)New budget authority,
			 $71,227,000,000.
					(B)Outlays, $70,217,000,000.
						
							Fiscal year 2020:
					(A)New budget authority,
			 $75,370,000,000.
					(B)Outlays, $71,803,000,000.
						
							Fiscal year 2021:
					(A)New budget authority,
			 $83,547,000,000.
					(B)Outlays, $82,829,000,000.
					(9)Community and
			 Regional Development (450):
					
						Fiscal year 2012:
					(A)New budget authority,
			 $11,255,000,000.
					(B)Outlays, $21,096,000,000.
						
							Fiscal year 2013:
					(A)New budget authority,
			 $11,258,000,000.
					(B)Outlays, $18,416,000,000.
						
							Fiscal year 2014:
					(A)New budget authority,
			 $11,194,000,000.
					(B)Outlays, $14,616,000,000.
						
							Fiscal year 2015:
					(A)New budget authority,
			 $11,185,000,000.
					(B)Outlays, $13,540,000,000.
						
							Fiscal year 2016:
					(A)New budget authority,
			 $10,981,000,000.
					(B)Outlays, $11,809,000,000.
						
							Fiscal year 2017:
					(A)New budget authority,
			 $10,958,000,000.
					(B)Outlays, $10,847,000,000.
						
							Fiscal year 2018:
					(A)New budget authority,
			 $10,677,000,000.
					(B)Outlays, $10,590,000,000.
						
							Fiscal year 2019:
					(A)New budget authority,
			 $10,666,000,000.
					(B)Outlays, $10,577,000,000.
						
							Fiscal year 2020:
					(A)New budget authority,
			 $10,654,000,000.
					(B)Outlays, $10,574,000,000.
						
							Fiscal year 2021:
					(A)New budget authority,
			 $10,643,000,000.
					(B)Outlays, $10,561,000,000.
					(10)Education,
			 Training, Employment, and Social Services (500):
					
						Fiscal year 2012:
					(A)New budget authority,
			 $66,849,000,000.
					(B)Outlays, $95,712,000,000.
						
							Fiscal year 2013:
					(A)New budget authority,
			 $63,887,000,000.
					(B)Outlays, $73,071,000,000.
						
							Fiscal year 2014:
					(A)New budget authority,
			 $66,076,000,000.
					(B)Outlays, $68,044,000,000.
						
							Fiscal year 2015:
					(A)New budget authority,
			 $69,446,000,000.
					(B)Outlays, $70,450,000,000.
						
							Fiscal year 2016:
					(A)New budget authority,
			 $72,443,000,000.
					(B)Outlays, $72,875,000,000.
						
							Fiscal year 2017:
					(A)New budget authority,
			 $70,409,000,000.
					(B)Outlays, $70,962,000,000.
						
							Fiscal year 2018:
					(A)New budget authority,
			 $66,421,000,000.
					(B)Outlays, $67,834,000,000.
						
							Fiscal year 2019:
					(A)New budget authority,
			 $64,667,000,000.
					(B)Outlays, $66,800,000,000.
						
							Fiscal year 2020:
					(A)New budget authority,
			 $64,423,000,000.
					(B)Outlays, $66,421,000,000.
						
							Fiscal year 2021:
					(A)New budget authority,
			 $63,833,000,000.
					(B)Outlays, $65,432,000,000.
					(11)Health
			 (550):
					
						Fiscal year 2012:
					(A)New budget authority,
			 $338,029,000,000.
					(B)Outlays, $347,690,000,000.
						
							Fiscal year 2013:
					(A)New budget authority,
			 $342,096,000,000.
					(B)Outlays, $344,969,000,000.
						
							Fiscal year 2014:
					(A)New budget authority,
			 $329,311,000,000.
					(B)Outlays, $329,334,000,000.
						
							Fiscal year 2015:
					(A)New budget authority,
			 $323,797,000,000.
					(B)Outlays, $323,574,000,000.
						
							Fiscal year 2016:
					(A)New budget authority,
			 $312,582,000,000.
					(B)Outlays, $311,447,000,000.
						
							Fiscal year 2017:
					(A)New budget authority,
			 $313,059,000,000.
					(B)Outlays, $311,991,000,000.
						
							Fiscal year 2018:
					(A)New budget authority,
			 $307,702,000,000.
					(B)Outlays, $307,092,000,000.
						
							Fiscal year 2019:
					(A)New budget authority,
			 $303,555,000,000.
					(B)Outlays, $303,419,000,000.
						
							Fiscal year 2020:
					(A)New budget authority,
			 $307,262,000,000.
					(B)Outlays, $306,911,000,000.
						
							Fiscal year 2021:
					(A)New budget authority,
			 $321,877,000,000.
					(B)Outlays, $321,441,000,000.
					(12)Medicare
			 (570):
					
						Fiscal year 2012:
					(A)New budget authority,
			 $487,760,000,000.
					(B)Outlays, $488,060,000,000.
						
							Fiscal year 2013:
					(A)New budget authority,
			 $530,722,000,000.
					(B)Outlays, $530,767,000,000.
						
							Fiscal year 2014:
					(A)New budget authority,
			 $560,600,000,000.
					(B)Outlays, $560,744,000,000.
						
							Fiscal year 2015:
					(A)New budget authority,
			 $585,154,000,000.
					(B)Outlays, $585,256,000,000.
						
							Fiscal year 2016:
					(A)New budget authority,
			 $634,696,000,000.
					(B)Outlays, $634,769,000,000.
						
							Fiscal year 2017:
					(A)New budget authority,
			 $657,713,000,000.
					(B)Outlays, $657,799,000,000.
						
							Fiscal year 2018:
					(A)New budget authority,
			 $682,995,000,000.
					(B)Outlays, $682,951,000,000.
						
							Fiscal year 2019:
					(A)New budget authority,
			 $745,085,000,000.
					(B)Outlays, $745,186,000,000.
						
							Fiscal year 2020:
					(A)New budget authority,
			 $800,776,000,000.
					(B)Outlays, $800,853,000,000.
						
							Fiscal year 2021:
					(A)New budget authority,
			 $858,764,000,000.
					(B)Outlays, $858,830,000,000.
					(13)Income Security
			 (600):
					
						Fiscal year 2012:
					(A)New budget authority,
			 $475,377,000,000.
					(B)Outlays, $479,471,000,000.
						
							Fiscal year 2013:
					(A)New budget authority,
			 $433,539,438,356.
					(B)Outlays, $433,513,438,356.
						
							Fiscal year 2014:
					(A)New budget authority,
			 $384,046,876,712.
					(B)Outlays, $384,020,876,712.
						
							Fiscal year 2015:
					(A)New budget authority,
			 $385,183,191,781.
					(B)Outlays, $383,963,191,781.
						
							Fiscal year 2016:
					(A)New budget authority,
			 $390,453,506,849.
					(B)Outlays, $388,748,506,849.
						
							Fiscal year 2017:
					(A)New budget authority,
			 $387,088,493,918.
					(B)Outlays, $382,034,821,918.
						
							Fiscal year 2018:
					(A)New budget authority,
			 $389,199,158,086.
					(B)Outlays, $382,540,967,630.
						
							Fiscal year 2019:
					(A)New budget authority,
			 $400,032,296,366.
					(B)Outlays, $393,821,068,529.
						
							Fiscal year 2020:
					(A)New budget authority,
			 $406,776,819,018.
					(B)Outlays, $398,422,890,411.
						
							Fiscal year 2021:
					(A)New budget authority,
			 $417,206,501,376.
					(B)Outlays, $408,016,990,411.
					(14)Social Security
			 (650):
					
						Fiscal year 2012:
					(A)New budget authority,
			 $54,439,000,000.
					(B)Outlays, $54,624,000,000.
						
							Fiscal year 2013:
					(A)New budget authority,
			 $29,096,000,000.
					(B)Outlays, $29,256,000,000.
						
							Fiscal year 2014:
					(A)New budget authority,
			 $32,701,000,000.
					(B)Outlays, $32,776,000,000.
						
							Fiscal year 2015:
					(A)New budget authority,
			 $36,261,000,000.
					(B)Outlays, $36,311,000,000.
						
							Fiscal year 2016:
					(A)New budget authority,
			 $40,171,000,000.
					(B)Outlays, $40,171,000,000.
						
							Fiscal year 2017:
					(A)New budget authority,
			 $44,263,000,000.
					(B)Outlays, $44,263,000,000.
						
							Fiscal year 2018:
					(A)New budget authority,
			 $48,717,000,000.
					(B)Outlays, $48,717,000,000.
						
							Fiscal year 2019:
					(A)New budget authority,
			 $53,508,000,000.
					(B)Outlays, $53,508,000,000.
						
							Fiscal year 2020:
					(A)New budget authority,
			 $58,552,000,000.
					(B)Outlays, $58,552,000,000.
						
							Fiscal year 2021:
					(A)New budget authority,
			 $64,053,000,000.
					(B)Outlays, $64,053,000,000.
					(15)Veterans Benefits
			 and Services (700):
					
						Fiscal year 2012:
					(A)New budget authority,
			 $128,339,000,000.
					(B)Outlays, $127,140,000,000.
						
							Fiscal year 2013:
					(A)New budget authority,
			 $130,024,000,000.
					(B)Outlays, $130,025,000,000.
						
							Fiscal year 2014:
					(A)New budget authority,
			 $134,143,000,000.
					(B)Outlays, $134,055,000,000.
						
							Fiscal year 2015:
					(A)New budget authority,
			 $138,167,000,000.
					(B)Outlays, $137,851,000,000.
						
							Fiscal year 2016:
					(A)New budget authority,
			 $147,410,000,000.
					(B)Outlays, $146,868,000,000.
						
							Fiscal year 2017:
					(A)New budget authority,
			 $146,323,000,000.
					(B)Outlays, $145,704,000,000.
						
							Fiscal year 2018:
					(A)New budget authority,
			 $145,412,000,000.
					(B)Outlays, $144,751,000,000.
						
							Fiscal year 2019:
					(A)New budget authority,
			 $155,091,000,000.
					(B)Outlays, $154,407,000,000.
						
							Fiscal year 2020:
					(A)New budget authority,
			 $159,680,000,000.
					(B)Outlays, $158,979,000,000.
						
							Fiscal year 2021:
					(A)New budget authority,
			 $164,381,000,000.
					(B)Outlays, $163,622,000,000.
					(16)Administration of
			 Justice (750):
					
						Fiscal year 2012:
					(A)New budget authority,
			 $50,104,000,000..
					(B)Outlays, $52,573,000,000.
						
							Fiscal year 2013:
					(A)New budget authority,
			 $44,813,000,000.
					(B)Outlays, $49,292,000,000.
						
							Fiscal year 2014:
					(A)New budget authority,
			 $44,555,000,000.
					(B)Outlays, $46,815,000,000.
						
							Fiscal year 2015:
					(A)New budget authority,
			 $44,366,000,000.
					(B)Outlays, $45,587,000,000.
						
							Fiscal year 2016:
					(A)New budget authority,
			 $46,418,000,000.
					(B)Outlays, $46,830,000,000.
						
							Fiscal year 2017:
					(A)New budget authority,
			 $45,108,000,000.
					(B)Outlays, $45,295,000,000.
						
							Fiscal year 2018:
					(A)New budget authority,
			 $45,959,000,000.
					(B)Outlays, $45,595,000,000.
						
							Fiscal year 2019:
					(A)New budget authority,
			 $47,100,000,000.
					(B)Outlays, $46,865,000,000.
						
							Fiscal year 2020:
					(A)New budget authority,
			 $50,158,000,000.
					(B)Outlays, $49,751,000,000.
						
							Fiscal year 2021:
					(A)New budget authority,
			 $52,153,000,000.
					(B)Outlays, $52,153,000,000.
					(17)General
			 Government (800):
					
						Fiscal year 2012:
					(A)New budget authority,
			 $22,604,000,000.
					(B)Outlays, $27,072,000,000.
						
							Fiscal year 2013:
					(A)New budget authority,
			 $22,006,000,000.
					(B)Outlays, $23,279,000,000.
						
							Fiscal year 2014:
					(A)New budget authority,
			 $22,039,000,000.
					(B)Outlays, $22,420,000,000.
						
							Fiscal year 2015:
					(A)New budget authority,
			 $22,068,000,000.
					(B)Outlays, $21,867,000,000.
						
							Fiscal year 2016:
					(A)New budget authority,
			 $22,076,000,000.
					(B)Outlays, $21,500,000,000.
						
							Fiscal year 2017:
					(A)New budget authority,
			 $22,282,000,000.
					(B)Outlays, $21,555,000,000.
						
							Fiscal year 2018:
					(A)New budget authority,
			 $22,715,000,000.
					(B)Outlays, $21,789,000,000.
						
							Fiscal year 2019:
					(A)New budget authority,
			 $23,265,000,000.
					(B)Outlays, $22,324,000,000.
						
							Fiscal year 2020:
					(A)New budget authority,
			 $23,651,000,000.
					(B)Outlays, $22,324,000,000.
						
							Fiscal year 2021:
					(A)New budget authority,
			 $24,104,000,000.
					(B)Outlays, $22,736,000,000.
					(18)Net Interest
			 (900):
					
						Fiscal year 2012:
					(A)New budget authority,
			 $372,130,904,000.
					(B)Outlays, $372,130,904,000.
						
							Fiscal year 2013:
					(A)New budget authority,
			 $430,838,964,685.
					(B)Outlays, $430,838,964,685.
						
							Fiscal year 2014:
					(A)New budget authority,
			 $498,591,461,177.
					(B)Outlays, $498,591,461,177.
						
							Fiscal year 2015:
					(A)New budget authority,
			 $559,984,957,433.
					(B)Outlays, $559,984,957,433.
						
							Fiscal year 2016:
					(A)New budget authority,
			 $620,259,380,126.
					(B)Outlays, $620,259,380,126.
						
							Fiscal year 2017:
					(A)New budget authority,
			 $672,409,080,495.
					(B)Outlays, $672,409,080,495.
						
							Fiscal year 2018:
					(A)New budget authority,
			 $714,240,305,114.
					(B)Outlays, $714,240,305,114.
						
							Fiscal year 2019:
					(A)New budget authority,
			 $746,520,239,831.
					(B)Outlays, $746,520,239,831.
						
							Fiscal year 2020:
					(A)New budget authority,
			 $773,564,198,320.
					(B)Outlays, $773,564,198,320.
						
							Fiscal year 2021:
					(A)New budget authority,
			 $788,846,163,593.
					(B)Outlays, $788,846,163,593.
					(19)Allowances
			 (920):
					
						Fiscal year 2012:
					(A)New budget authority,
			 $−11,100,000,000.
					(B)Outlays, $−11,100,000,000.
						
							Fiscal year 2013:
					(A)New budget authority,
			 $−11,100,000,000.
					(B)Outlays, $−11,100,000,000.
						
							Fiscal year 2014:
					(A)New budget authority,
			 $−6,100,000,000.
					(B)Outlays, $−6,100,000,000.
						
							Fiscal year 2015:
					(A)New budget authority,
			 $−1,100,000,000.
					(B)Outlays, $−1,100,000,000.
						
							Fiscal year 2016:
					(A)New budget authority,
			 $−1,100,000,000.
					(B)Outlays, $−1,100,000,000.
						
							Fiscal year 2017:
					(A)New budget authority,
			 $−1,100,000,000.
					(B)Outlays, $−1,100,000,000.
						
							Fiscal year 2018:
					(A)New budget authority,
			 $−1,100,000,000.
					(B)Outlays, $−1,100,000,000.
						
							Fiscal year 2019:
					(A)New budget authority,
			 $−1,100,000,000.
					(B)Outlays, $−1,100,000,000.
						
							Fiscal year 2020:
					(A)New budget authority,
			 $−1,100,000,000.
					(B)Outlays, $−1,100,000,000.
						
							Fiscal year 2021:
					(A)New budget authority,
			 $−1,100,000,000.
					(B)Outlays, $−1,100,000,000.
					(20)Undistributed
			 Offsetting Receipts (950):
					
						Fiscal year 2012:
					(A)New budget authority,
			 $−77,917,000,000.
					(B)Outlays, $−77,917,000,000.
						
							Fiscal year 2013:
					(A)New budget authority,
			 $−80,329,000,000.
					(B)Outlays, $−80,329,000,000..
						
							Fiscal year 2014:
					(A)New budget authority,
			 $−81,798,000,000.
					(B)Outlays, $−81,798,000,000..
						
							Fiscal year 2015:
					(A)New budget authority,
			 $−84,857,000,000.
					(B)Outlays, $−84,857,000,000
						
							Fiscal year 2016:
					(A)New budget authority,
			 $−85,946,000,000.
					(B)Outlays, $−85,946,000,000.
						
							Fiscal year 2017:
					(A)New budget authority,
			 $−91,248,000,000.
					(B)Outlays, $−91,248,000,000..
						
							Fiscal year 2018:
					(A)New budget authority,
			 $−97,099,000,000.
					(B)Outlays, $−97,099,000,000.
						
							Fiscal year 2019:
					(A)New budget authority,
			 $−101,718,000,000.
					(B)Outlays, $−101,718,000,000.
						
							Fiscal year 2020:
					(A)New budget authority,
			 $−105,645,000,000.
					(B)Outlays, $−105,645,000,000..
						
							Fiscal year 2021:
					(A)New budget authority,
			 $−110,174,000,000.
					(B)Outlays, $−110,174,000,000.
					(21)Global War on
			 Terror and Related Activities (970):
					
						Fiscal year 2012:
					(A)New budget authority,
			 $126,544,000,000.
					(B)Outlays, $117,835,000,000.
						
							Fiscal year 2013:
					(A)New budget authority,
			 $50,000,000,000.
					(B)Outlays, $92,661,000,000.
						
							Fiscal year 2014:
					(A)New budget authority,
			 $50,000,000,000.
					(B)Outlays, $64,878,000,000.
						
							Fiscal year 2015:
					(A)New budget authority,
			 $50,000,000,000.
					(B)Outlays, $54,401,000,000
						
							Fiscal year 2016:
					(A)New budget authority,
			 $30,750,000,000.
					(B)Outlays, $30,750,000,000.
						
							Fiscal year 2017:
					(A)New budget authority,
			 $8,500,000,000.
					(B)Outlays, $8,500,000,000.
						
							Fiscal year 2018:
					(A)New budget authority, $0.
					(B)Outlays, $0.
						
							Fiscal year 2019:
					(A)New budget authority, $0.
					(B)Outlays, $0.
						
							Fiscal year 2020:
					(A)New budget authority, $0.
					(B)Outlays, $0.
						
							Fiscal year 2021:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					IIReserve
			 funds
			201.Deficit-reduction
			 reserve fund for improper paymentsThe Chairman of the Committee on the Budget
			 of the Senate may reduce the allocations of a committee or committees,
			 aggregates, and other appropriate levels and limits in this resolution for one
			 or more bills, joint resolutions, amendments, motions, or conference reports
			 that achieve savings by eliminating or reducing improper payments and use such
			 savings to reduce the deficit. The Chairman may also make adjustments to the
			 Senate's pay-as-you-go ledger over 6 and 11 years to ensure that the deficit
			 reduction achieved is used for deficit reduction only. The adjustments
			 authorized under this section shall be of the amount of deficit reduction
			 achieved.
			IIIBudget
			 process
			ABudget
			 enforcement
				301.Discretionary
			 spending limits for fiscal years 2012 through 2021
					(a)Senate point of
			 order
						(1)In
			 generalExcept as otherwise provided in this section, it shall
			 not be in order in the Senate to consider any bill or joint resolution (or
			 amendment, motion, or conference report on that bill or joint resolution) that
			 would cause the discretionary spending limits in this section to be
			 exceeded.
						(2)Supermajority
			 waiver and appeals
							(A)WaiverThis
			 subsection may be waived or suspended in the Senate only by the affirmative
			 vote of two-thirds of the Members, duly chosen and sworn.
							(B)AppealsAppeals
			 in the Senate from the decisions of the Chair relating to any provision of this
			 subsection shall be limited to 1 hour, to be equally divided between, and
			 controlled by, the appellant and the manager of the bill or joint resolution.
			 An affirmative vote of two-thirds of the Members of the Senate, duly chosen and
			 sworn, shall be required to sustain an appeal of the ruling of the Chair on a
			 point of order raised under this subsection.
							(b)Senate
			 discretionary spending limitsIn the Senate and as used in this
			 section, the term discretionary spending limit means—
						(1)for fiscal year
			 2012, $1,137,365,000,000 in new budget authority and $1,277,353,000,000 in
			 outlays;
						(2)for fiscal year
			 2013, $1,076,513,000,000 in new budget authority and $1,203,206,000,000 in
			 outlays;
						(3)for fiscal year
			 2014, $1,094,543,000,000 in new budget authority and $1,160,763,000,000 in
			 outlays;
						(4)for fiscal year
			 2015, $1,106,796,000,000 in new budget authority and $1,149,100,000,000 in
			 outlays;
						(5)for fiscal year
			 2016, $1,099,720,000,000 in new budget authority and $1,133,357,000,000 in
			 outlays;
						(6)for fiscal year
			 2017, $1,082,528,000,000 in new budget authority and $1,110,758,000,000 in
			 outlays;
						(7)for fiscal year
			 2018, $1,086,986,000,000 in new budget authority and $1,109,721,000,000 in
			 outlays;
						(8)for fiscal year
			 2019, $1,101,073,000,000 in new budget authority and $1,128,053,000,000 in
			 outlays;
						(9)for fiscal year
			 2020, $1,114,538,000,000 in new budget authority and $1,139,781,000,000 in
			 outlays; and
						(10)for fiscal year
			 2021, $1,152,698,000,000 in new budget authority and $1,171,654,000,000 in
			 outlays.
						302.Point of order
			 against advance appropriations
					(a)In
			 general
						(1)Point of
			 orderExcept as provided in subsection (b), it shall not be in
			 order in the Senate to consider any bill, joint resolution, motion, amendment,
			 or conference report that would provide an advance appropriation.
						(2)DefinitionIn
			 this section, the term advance appropriation means any new
			 budget authority provided in a bill or joint resolution making appropriations
			 for fiscal year 2012 that first becomes available for any fiscal year after
			 2012, or any new budget authority provided in a bill or joint resolution making
			 general appropriations or continuing appropriations for fiscal year 2013, that
			 first becomes available for any fiscal year after 2013.
						(b)ExceptionsAdvance
			 appropriations may be provided—
						(1)for fiscal years
			 2013 and 2014 for programs, projects, activities, or accounts identified in the
			 joint explanatory statement of managers accompanying this resolution under the
			 heading Accounts Identified for Advance Appropriations in an
			 aggregate amount not to exceed $28,500,000,000 in new budget authority in each
			 year;
						(2)for the
			 Corporation for Public Broadcasting; and
						(3)for the Department
			 of Veterans Affairs for the Medical Services, Medical Support and Compliance,
			 and Medical Facilities accounts of the Veterans Health Administration.
						(c)Supermajority
			 waiver and appeal
						(1)WaiverIn
			 the Senate, subsection (a) may be waived or suspended only by an affirmative
			 vote of three-fifths of the Members, duly chosen and sworn.
						(2)AppealAn
			 affirmative vote of three-fifths of the Members of the Senate, duly chosen and
			 sworn, shall be required to sustain an appeal of the ruling of the Chair on a
			 point of order raised under subsection (a).
						(d)Form of point of
			 orderA point of order under subsection (a) may be raised by a
			 Senator as provided in section 313(e) of the Congressional Budget Act of
			 1974.
					(e)Conference
			 reportsWhen the Senate is considering a conference report on, or
			 an amendment between the Houses in relation to, a bill, upon a point of order
			 being made by any Senator pursuant to this section, and such point of order
			 being sustained, such material contained in such conference report shall be
			 deemed stricken, and the Senate shall proceed to consider the question of
			 whether the Senate shall recede from its amendment and concur with a further
			 amendment, or concur in the House amendment with a further amendment, as the
			 case may be, which further amendment shall consist of only that portion of the
			 conference report or House amendment, as the case may be, not so stricken. Any
			 such motion in the Senate shall be debatable. In any case in which such point
			 of order is sustained against a conference report (or Senate amendment derived
			 from such conference report by operation of this subsection), no further
			 amendment shall be in order.
					(f)InapplicabilityIn
			 the Senate, section 402 of S. Con. Res. 13 (111th Congress) shall no longer
			 apply.
					303.Emergency
			 legislation
					(a)Authority to
			 designateIn the Senate, with respect to a provision of direct
			 spending or receipts legislation or appropriations for discretionary accounts
			 that Congress designates as an emergency requirement in such measure, the
			 amounts of new budget authority, outlays, and receipts in all fiscal years
			 resulting from that provision shall be treated as an emergency requirement for
			 the purpose of this section.
					(b)Exemption of
			 emergency provisionsAny new budget authority, outlays, and
			 receipts resulting from any provision designated as an emergency requirement,
			 pursuant to this section, in any bill, joint resolution, amendment, or
			 conference report shall not count for purposes of sections 302 and 311 of the
			 Congressional Budget Act of 1974, section 201 of S. Con. Res. 21 (110th
			 Congress) (relating to pay-as-you-go), section 311 of S. Con. Res. 70 (110th
			 Congress) (relating to long-term deficits), and section 404 of S. Con. Res. 13
			 (111th Congress) (relating to short-term deficits), and section 301 of this
			 resolution (relating to discretionary spending). Designated emergency
			 provisions shall not count for the purpose of revising allocations, aggregates,
			 or other levels pursuant to procedures established under section 301(b)(7) of
			 the Congressional Budget Act of 1974 for deficit-neutral reserve funds and
			 revising discretionary spending limits set pursuant to section 301 of this
			 resolution.
					(c)DesignationsIf
			 a provision of legislation is designated as an emergency requirement under this
			 section, the committee report and any statement of managers accompanying that
			 legislation shall include an explanation of the manner in which the provision
			 meets the criteria in subsection (f).
					(d)DefinitionsIn
			 this section, the terms direct spending,
			 receipts, and appropriations for discretionary
			 accounts mean any provision of a bill, joint resolution, amendment,
			 motion, or conference report that affects direct spending, receipts, or
			 appropriations as those terms have been defined and interpreted for purposes of
			 the Balanced Budget and Emergency Deficit Control Act of 1985.
					(e)Point of
			 order
						(1)In
			 generalWhen the Senate is considering a bill, resolution,
			 amendment, motion, or conference report, if a point of order is made by a
			 Senator against an emergency designation in that measure, that provision making
			 such a designation shall be stricken from the measure and may not be offered as
			 an amendment from the floor.
						(2)Supermajority
			 waiver and appeals
							(A)WaiverParagraph
			 (1) may be waived or suspended in the Senate only by an affirmative vote of
			 three-fifths of the Members, duly chosen and sworn.
							(B)AppealsAppeals
			 in the Senate from the decisions of the Chair relating to any provision of this
			 subsection shall be limited to 1 hour, to be equally divided between, and
			 controlled by, the appellant and the manager of the bill or joint resolution,
			 as the case may be. An affirmative vote of three-fifths of the Members of the
			 Senate, duly chosen and sworn, shall be required to sustain an appeal of the
			 ruling of the Chair on a point of order raised under this subsection.
							(3)Definition of an
			 emergency designationFor purposes of paragraph (1), a provision
			 shall be considered an emergency designation if it designates any item as an
			 emergency requirement pursuant to this subsection.
						(4)Form of the
			 point of orderA point of order under paragraph (1) may be raised
			 by a Senator as provided in section 313(e) of the Congressional Budget Act of
			 1974.
						(5)Conference
			 reportsWhen the Senate is considering a conference report on, or
			 an amendment between the Houses in relation to, a bill, upon a point of order
			 being made by any Senator pursuant to this section, and such point of order
			 being sustained, such material contained in such conference report shall be
			 deemed stricken, and the Senate shall proceed to consider the question of
			 whether the Senate shall recede from its amendment and concur with a further
			 amendment, or concur in the House amendment with a further amendment, as the
			 case may be, which further amendment shall consist of only that portion of the
			 conference report or House amendment, as the case may be, not so stricken. Any
			 such motion in the Senate shall be debatable. In any case in which such point
			 of order is sustained against a conference report (or Senate amendment derived
			 from such conference report by operation of this subsection), no further
			 amendment shall be in order.
						(f)Criteria
						(1)In
			 generalFor purposes of this section, any provision is an
			 emergency requirement if the situation addressed by such provision is
							(A)necessary,
			 essential, or vital (not merely useful or beneficial);
							(B)sudden, quickly
			 coming into being, and not building up over time;
							(C)an urgent,
			 pressing, and compelling need requiring immediate action;
							(D)subject to
			 subparagraph (B), unforeseen, unpredictable, and unanticipated; and
							(E)not permanent,
			 temporary in nature.
							(2)UnforeseenAn
			 emergency that is part of an aggregate level of anticipated emergencies,
			 particularly when normally estimated in advance, is not unforeseen.
						(g)InapplicabilityIn
			 the Senate, section 403 of S. Con. Res. 13 (111th Congress), the concurrent
			 resolution on the budget for fiscal year 2010, shall no longer apply.
					304.Adjustments for
			 the extension of certain current policies
					(a)AdjustmentFor
			 the purposes of determining points of order specified in subsection (b), the
			 Chairman of the Committee on the Budget of the Senate may adjust the estimate
			 of the budgetary effects of a bill, joint resolution, amendment, motion, or
			 conference report that contains one or more provisions meeting the criteria of
			 subsection (c) to exclude the amounts of qualifying budgetary effects.
					(b)Covered points
			 of orderThe Chairman of the Committee on the Budget of the
			 Senate may make adjustments pursuant to this section for the following points
			 of order only:
						(1)Section 201 of S.
			 Con. Res. 21 (110th Congress) (relating to pay-as-you-go).
						(2)Section 311 of S.
			 Con. Res. 70 (110th Congress) (relating to long-term deficits).
						(3)Section 404 of S.
			 Con. Res. 13 (111th Congress) (relating to short-term deficits).
						(c)Qualifying
			 legislationThe Chairman of the Committee on the Budget of the
			 Senate may make adjustments authorized under subsection (a) for legislation
			 containing provisions that—
						(1)amend or supersede
			 the system for updating payments made under subsections 1848 (d) and (f) of the
			 Social Security Act, consistent with section 7(c) of the Statutory
			 Pay-As-You-Go Act of 2010 (Public Law 111–139);
						(2)amend the Estate
			 and Gift Tax under subtitle B of the Internal Revenue Code of 1986, consistent
			 with section 7(d) of the Statutory Pay-As-You-Go Act of 2010;
						(3)extend relief from
			 the Alternative Minimum Tax for individuals under sections 55–59 of the
			 Internal Revenue Code of 1986, consistent with section 7(e) of the Statutory
			 Pay-As-You-Go Act of 2010; and
						(4)extend
			 middle-class tax cuts made in the Economic Growth and Tax Relief Reconciliation
			 Act of 2001 (Public Law 107–16) and the Jobs and Growth Tax Relief and
			 Reconciliation Act of 2003 (Public Law 108–27), consistent with section 7(f) of
			 the Statutory Pay-As-You-Go Act of 2010.
						(d)LimitationThe
			 Chairman shall make any adjustments pursuant to this section in a manner
			 consistent with the limitations described in sections 4(c) and 7(h) of the
			 Statutory Pay-As-You-Go Act of 2010 (Public Law 111–139).
					(e)DefinitionFor
			 the purposes of this section, the terms budgetary effects or
			 effects mean the amount by which a provision changes direct
			 spending or revenues relative to the baseline.
					(f)SunsetThis
			 section shall expire on December 31, 2011.
					BOther
			 provisions
				312.Budgetary
			 treatment of certain discretionary administrative expensesIn the Senate, notwithstanding section
			 302(a)(1) of the Congressional Budget Act of 1974, section 13301 of the Budget
			 Enforcement Act of 1990, and section 2009a of title 39, United States Code, the
			 joint explanatory statement accompanying the conference report on any
			 concurrent resolution on the budget shall include in its allocations under
			 section 302(a) of the Congressional Budget Act of 1974 to the Committees on
			 Appropriations amounts for the discretionary administrative expenses of the
			 Social Security Administration and of the Postal Service.
				313.Application and
			 effect of changes in allocations and aggregates
					(a)ApplicationAny
			 adjustments of allocations and aggregates made pursuant to this resolution
			 shall—
						(1)apply while that
			 measure is under consideration;
						(2)take effect upon
			 the enactment of that measure; and
						(3)be published in
			 the Congressional Record as soon as practicable.
						(b)Effect of
			 changed allocations and aggregatesRevised allocations and
			 aggregates resulting from these adjustments shall be considered for the
			 purposes of the Congressional Budget Act of 1974 as allocations and aggregates
			 contained in this resolution.
					(c)Budget committee
			 determinationsFor purposes of this resolution the levels of new
			 budget authority, outlays, direct spending, new entitlement authority,
			 revenues, deficits, and surpluses for a fiscal year or period of fiscal years
			 shall be determined on the basis of estimates made by the Committee on the
			 Budget of the Senate.
					314.Adjustments to
			 reflect changes in concepts and definitionsUpon the enactment of a bill or joint
			 resolution providing for a change in concepts or definitions, the Chairman of
			 the Committee on the Budget of the Senate may make adjustments to the levels
			 and allocations in this resolution in accordance with section 251(b) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (as in effect prior
			 to September 30, 2002).
				315.Exercise of
			 rulemaking powersCongress
			 adopts the provisions of this title—
					(1)as an exercise of
			 the rulemaking power of the Senate, and as such they shall be considered as
			 part of the rules of the Senate and such rules shall supersede other rules only
			 to the extent that they are inconsistent with such other rules; and
					(2)with full
			 recognition of the constitutional right of the Senate to change those rules at
			 any time, in the same manner, and to the same extent as is the case of any
			 other rule of the Senate.
					
	
		May 19, 2011
		Committee discharged pursuant to Section 300 of the
		  Congressional Budget Act and placed on the calendar
	
